Title: From George Washington to Charles, marquis de La Rouërie Armand Tuffin, 7 March 1783
From: Washington, George
To: Armand Tuffin, Charles, marquis de La Rouërie


                        
                            Sir
                            Head Quarters 7th Mar. 1783.
                        
                        I have taken the Liberty to put under Cover to you, the inclosed Letter to the President of Congress—It is
                            left under a flying Seal, for your Sight—& to be used as you shall think proper.
                        If it shall prove of any Service to you, It will afford me very particular Satisfaction. I am &c.
                    